Citation Nr: 1723089	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-07 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for diabetes mellitus, Type 2.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel







INTRODUCTION

The Veteran had active service from July 1966 to July 1970.  

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In June 2015, the Board remanded the claim for further evidentiary development.  The matter has been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDING OF FACT

During the appellate period, the Veteran was required to take insulin and restrict his diet, but he was not required to regulate his activities to control his diabetes mellitus symptoms.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In claims for rating increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA compliant notice must be provided to a claimant before an unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, compliant notice was furnished in May 2011.  The AOJ has informed the Veteran as to the information and evidence necessary to substantiate his increased rating claim, what information must be submitted by the appellant, and what information and evidence is to be obtained by VA.  The notice further provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. 

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertaining to this matter.  The Veteran has also been afforded VA examinations in connection with his increased rating claim in May 2011, June 2012, and November 2015.  The Board finds that these examinations, considered in the aggregate, are adequate, as the examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of his disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

All relevant documentation, including VA treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the rating issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Law and Analysis

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns diagnostic codes (DCs) to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The Veteran is seeking a rating in excess of 20 percent disabling for diabetes mellitus, type II.  His diabetes is rated pursuant to 38 C.F.R. § 4.119, DC 7913, which assigns a 20 percent disability rating where diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  When diabetes requires insulin, restricted diet, and regulation of activities, it is evaluated as 40 percent disabling.  Diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Finally, diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.  38 C.F.R. § 4.119, DC 7913.

Note (1) provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under this DC.  Id.

"Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,443 (May 7, 1996) (defining "regulation of activities," as used by VA in 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  

After reviewing the entire claims file, the Veteran's diabetes mellitus, type II, has been 20 percent disabling, but not higher, during the entire appeal period.  Specifically, his diabetes has been treated with insulin and a restricted diet but has not required avoidance of strenuous occupational and recreational activities.  The Board also notes that the Veteran has already been separately service-connected for peripheral neuropathy of the upper and lower extremities, as well as hypertension; accordingly, these disabilities will not be discussed as diabetic complications, in accordance with the rule against pyramiding and the rating criteria as described above.

VA treatment records from early 2011 show the Veteran's fasting glucose levels were considered high, with excess protein in his urine.  Providers' treatment notes from February 2011 indicate the Veteran's symptoms and markers "[could] improve [their] own with better diabetic control."  VA treatment records from April 2011 note "dietary noncompliance," and indicate that while the Veteran "does not have retinopathy or neuropathy, kidney failure, or cardiac issues," his average blood sugar was cause for concern; treatment notes suggest the Veteran's high blood sugars "will undoubtedly result in serious consequences" absent better diabetic control.

VA treatment records from May 2011 show the Veteran began a new insulin regimen, was prescribed an oral hypoglycemic agent, and was given instructions regarding a restricted diet.

The Veteran underwent a VA diabetes examination in May 2011.  The examiner who conducted that examination noted the Veteran had no history of diabetes-related hospitalizations, no hypoglycemic episodes, no episodes of ketoacidosis requiring medical intervention, no significant weight loss or gain over the previous year, and no prescribed work or activity restrictions.  The examiner noted the Veteran's frequency of diabetic care visits to be approximately one every three months, and opined that the Veteran's diabetes conferred no work limitations, and warranted no significant restrictions on activity.

However, a December 2011 statement in support of the instant claim indicates "there are numerous activities [the Veteran] can no longer do, such as hunting [and] fishing," adding, "I can no longer go dancing with my spouse...constant checking of blood sugar levels restricts many activities."  

The Veteran underwent a second VA examination in June 2012.  That examiner confirmed that the Veteran does not require regulation of activities as part of the medical management of his diabetes.  He added that the Veteran makes less than two monthly visits to his diabetic care provider, that he had had no episodes of either ketoacidosis or hypoglycemia over the prior year, that he had experienced no unintentional weight loss, and that his diabetes had no significant effects on either occupational or routine daily functioning.

More recent treatment notes do not suggest a substantial worsening in the Veteran's condition, nor do they indicate that regulation of activities have been prescribed or advised by a medical provider.  On the contrary, treatment records from April 2015 show the Veteran was advised to "[i]initiate a walking routine of 25 minutes after [the] evening meal and 10 minutes after [the] breakfast meal."  Treatment records from late 2011 show the Veteran reported he "feels well," and has "no complaints."  November 2011 VA treatment notes show the Veteran has "continue[d] to work on diet/exercise to decrease weight."  Nowhere do treatment or examination records indicate prescribed regulation of activities.

The Veteran underwent a final VA examination in November 2015.  That examiner confirmed the Veteran's diabetes is managed by a restricted diet, but that regulation of activities has never been prescribed.  He did indicate the Veteran reported "that he cannot run anymore."  The examiner also indicated that the Veteran requires more than one insulin injection per day, but that he has required no hospitalizations for ketoacidosis or hypoglycemia over the past year, (which observation is confirmed by the medical record,) and that he has experienced no loss of strength or bodyweight related to his diabetes.   The examiner opined that the Veteran "should avoid any work that involves prolonged driving, DOT vehicles, and jobs that are safety-sensitive such as ladder climbing orany type of heights or physical[ly] demanding jobs."  

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a rating in excess of 20 percent for diabetes mellitus is not warranted at any time during the current appeal period.

While the evidence shows the Veteran's diabetes requires dietary restriction, frequent insulin injections, and an oral hypoglycemic agent, he has never been directed to restrict activities, and has had no documented episodes of ketoacidosis or hypoglycemia requiring hospitalization, or frequent visits to a diabetic care provider.  The Board acknowledges the Veteran's statements that he has self-imposed a reduction of activity due to his symptoms and treatment requirements, but there is no clinical evidence that any such restriction was directed by a physician.  On the contrary, treatment records suggest the Veteran has been advised to increase his levels of exercise.  

The Court has expressly held both that "in order to entitle a claimant to a disability rating greater than 20%, it must be shown that a regulation of these activities is medically necessary" and that "all criteria must be met to establish entitlement to a 40% rating."  Comacho at 363, 366.  As the competent, probative evidence indicates the Veteran has not been required to regulate his activities for rating purposes, the Board finds that the criteria for a higher rating for diabetes mellitus under DC 7913 are not met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating for the diabetes mellitus at any point pertinent to this appeal.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

ORDER

A disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


